Order entered September 23, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00261-CV

             IN THE INTEREST OF A.B. AND E.B., CHILDREN

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-53861-2020

                                      ORDER

      Before the Court is appellant’s September 22, 2022 motion for extension of

time to file a corrected brief. The brief was tendered to the Court on April 5, 2022.

      We DENY the motion. In so doing, we note that, on February 23, 2022, we

ordered the appeal submitted on appellant’s January 4, 2022 deficient brief, and

when appellant tendered the amended brief on April 5, we informed him that the

brief would not be filed unless an extension motion was filed within ten days.

                                             /s/    KEN MOLBERG
                                                    JUSTICE